Citation Nr: 1116645	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-22 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Augusta, Maine.  It is currently within the jurisdiction of the RO in Columbia, South Carolina.  This matter was remanded by the Board for additional development in October 2009 and has now been returned to the Board for appellate disposition.

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in June 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2009 Board remand, the Board instructed that the Veteran be afforded a new VA respiratory examination in order to assess the current severity of his bronchial asthma.  The remand instructed that the examination include, in addition to pulmonary function test (PFT) results, a report of whether the Veteran required inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication and, if so, whether the use of such therapy was intermittent or daily.  The examiner was also requested to indicate whether the Veteran required at least monthly visits to a physician for required care of exacerbations or had intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids.  The examiner was further requested to address whether the Veteran had more than 1 asthma attack per week with episodes of respiratory failure or required the daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  The examiner was also requested to comment on the Veteran's effort with respect to his PFTs and to attempt to distinguish the symptoms of the Veteran's asthma from his chronic obstructive pulmonary disease (COPD) to the extent possible. 

Review of the claims file indicates that the Veteran underwent pulmonary function testing in April 2010.  An addendum report indicated that the Veteran was examined in April 2010 and it provided the results and interpretation of the April 2010 PFTs.  However, there is no report of examination dated in April 2010 in the claims file.  The only records of that date are the April 2010 PFT result printouts.  The claims file does not contain any report of examination that satisfies the instructions that were set forth in the October 2009 remand.  An appellant has the right to substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is unclear whether a more complete report of examination from April 2010 exists; if so, it must be associated with the claims file.  If not, a new examination must be conducted that meets the criteria that were set forth in the October 2009 remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should determine if a report of examination from April 2010 exists that was not associated with the claims file.  If so, this report should be included in he claims file.  All attempts to obtain a copy of this report should be documented in the claims folder.

2.  If a more complete report of the examination does not exist or cannot be found, or if the report does not meet the criteria that were set forth in the October 2009 remand, then a new VA examination should be conducted.  The examination must meet the following requirements: 

The entire claims file must be provided to the examiner and he or she must state that it was reviewed in his or her report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should arrange for PFT studies to be accomplished, with FEV-1 and FEV-1/FVC results required by the rating schedule.  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtained, the examiner must provide an explanation.

The examiner must also report on whether the Veteran requires inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication, and, if so, whether the use of such therapy is intermittent or daily.  Furthermore, the examiner must indicate whether the Veteran requires at least monthly visits to a physician for required care of exacerbations, whether he uses intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids, whether the Veteran had more than one asthma attack per week with episodes of respiratory failure, and whether the Veteran requires daily use of systemic (oral or parenteral) high does corticosteroids or immunosuppressive medications.   

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to the Veteran's service connected bronchial asthma from those of other respiratory disorders including COPD.  However, if it is not medically possible to do so, the examiner should so indicate, and provide what the findings are with respect to the Veteran's overall respiratory impairment.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


